DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 18 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Amendments to the Claims:  

This listing of claims will replace all prior versions, and listings, of claims in the application:  

1.	(Previously presented)	A semiconductor device with single electron counting capability, comprising: 
a substrate of semiconductor material, the substrate having a main surface, 
a bipolar transistor with emitter, base and collector, comprising: 
a shallow well of a first type of conductivity in a deep well of an opposite second type of conductivity in the substrate, 
a doped region of the second type of conductivity in the shallow well at the main surface, and 
a p-n junction between the doped region and the shallow well, 
a collector-to-base breakdown voltage, 
a current or voltage source electrically connected with the emitter, 
a quenching component electrically connected with the collector, the bipolar transistor being configured for operation at a reverse collector-to-base voltage above the breakdown voltage, 
a junction-forming region arranged in the deep well under the shallow well, the junction- forming region having a doping concentration for the second type of conductivity, the doping concentration of the junction-forming region being higher than a doping concentration of the deep well outside the junction-forming region, and 
a further p-n junction between the junction-forming region and the shallow well.  



3.	(Cancelled) 	 

4.	(Previously presented)	The semiconductor device of claim 1, wherein the quenching component is an active quenching circuit.  

5.	(Previously presented)	The semiconductor device according to claim 1, further comprising:
a pulse generating component electrically connected with the collector.  

6.	(Previously presented)	The semiconductor device according to claim 5, wherein the pulse generating component is an inverter or a Schmitt trigger.  

7.	(Previously presented)	The semiconductor device according to claim 5, further comprising:
a counter, a clock and a processing unit, which are connected with the pulse generating component,
the counter being configured to count pulses generated by the pulse generating component,
the clock being configured to provide a time normal or standard, and the processing unit being configured to generate a result of a measurement.  

8.	(Original)	The semiconductor device according to claim 7, wherein
the processing unit is configured to determine the result in digital form as a relation between a count of pulses and the time normal or standard.  

9.	(Previously presented)	The semiconductor device according to claim 1, further comprising:
a switch or further transistor, which enables to short-circuit the base and the emitter.  

10.	(Previously presented)	The semiconductor device according to claim 1, further comprising:


11.	(Previously presented)	The semiconductor device of claim 10, further comprising:
switches or further transistors between the current or voltage source and the emitter and at least one further emitter, the switches or further transistors enabling to connect each of the emitters separately with the current or voltage source.  

12.	(Previously presented)	The semiconductor device according to claim 1, further comprising:
at least one further bipolar transistor comprising a further collector connected with a further quenching component, and
at least one more current or voltage source, the current or voltage sources including sensors of different sensitivities.  

13.	(Cancelled)

14.	(Previously presented)	The semiconductor device of claim 1, further comprising: 
a shallow well contact region of the first type of conductivity in the shallow well at the main surface,
the shallow well contact region having a doping concentration that is higher than a doping concentration of the shallow well, and
the doped region being arranged at a distance from the shallow well contact region.  

15.	(Previously presented)	The semiconductor device of claim 1, further comprising:
a deep well contact region of the second type of conductivity in the deep well at the main surface, the deep well contact region having a doping concentration that is higher than a doping concentration of the deep well.  



17.	(New)	The semiconductor device of claim 4, wherein the quenching circuit comprises a resistor or a transistor.

Allowable Subject Matter
Claims 1, 2, 4-12, 14, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 is/are allowable because the closest prior art does not appear to disclose the limitations, when read in conjunction with the rest of the claim language, of: a quenching component electrically connected with the collector, the bipolar transistor being configured for operation at a reverse collector-to-base voltage above the breakdown voltage, a junction-forming region arranged in the deep well under the shallow well, the junction- forming region having a doping concentration for the second type of conductivity, the doping concentration of the junction-forming region being higher than a doping concentration of the deep well outside the junction-forming region, and a further p-n junction between the junction-forming region and the shallow well. 
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812